Citation Nr: 1634407	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite of the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability for the period prior to December 5, 2011, and 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with a lumbar spine disability.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity associated with a lumbar spine disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a prostate condition, including prostatitis and prostate cancer.

7.  Entitlement to service connection for a right eye condition manifested by conjunctivitis and pterygium removal.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 in the Army; and from August 1990 to July 1991, February 1997 to May 1997, and April 2003 to March 2004 in the Air Force.  Between 1979 and 2007, he also had several periods of active duty for training (ADT) and inactive duty for training (IDT) as a reservist.  See Service Personnel Records at p.35, 38-39 of 117.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a lumbar spine disability, but denied service connection for hypertension, a prostate condition, and a right eye condition.

With regard to the Veteran's prostate claim, the Board acknowledges that the Veteran filed his September 2009 claim as for service connection for prostatitis.  However, as explained in detail below, he was later diagnosed in 2013 with prostate cancer.  Subsequently, the RO issued a separate June 2015 statement of the case (SOC) that denied entitlement to service connection for prostate cancer.  In this particular case, the Board has sympathetically read the Veteran's claim as involving all of the prostate conditions, including his history of prostatitis and later his prostate cancer.

A December 2011 rating decision awarded a higher 20 percent rating for the Veteran's lumbar spine disability, effective December 5, 2011.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

A July 2015 rating decision awarded separate 10 percent ratings for the Veteran's radiculopathy of the right and left lower extremities (each), effective September 24, 2009.  As these ratings involve neurologic manifestations of the Veteran's lumbar spine disability, the Board finds entitlement to higher ratings for his lower extremity radiculopathy is also presently before the Board.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  A transcript of the proceeding has been associated with the claims file.

The Board acknowledges that certain VA treatment records were associated with the claims file after the issuance of the Supplemental Statement of the Case (SSOC) but prior to the transfer of the Veteran's case to the Board.  Regarding his claimed frostbite, because these new VA treatment records are redundant of evidence previously of record at the time of the issuance of the last SSOC, the Board finds that a remand for the issuance of another SSOC is not required as to that claim.  The other claims on appeal herein are being remanded, as explained below, and therefore a new SSOC will follow.  See 38 C.F.R. § 19.37 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher ratings for the Veteran's lumbar spine disability, and entitlement to service connection for hypertension, a prostate condition, and a right eye condition, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have any current disability involving frostbite of the right lower extremity.


CONCLUSION OF LAW

Service connection for frostbite of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for frostbite of the right lower extremity, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that an October 2009 notice letter fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claim, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to obtain a VA medical examination or opinion when the record (1) contains competent evidence that a veteran has a current disability, (2) contains evidence indicating that the disability is related to service, but (3) does not contain sufficient medical evidence for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).
 
In this case, the Board acknowledges that the Veteran was not provided with a VA examination relating to his claim for service connection for frostbite of the right lower extremity.  As explained in detail below, however, there is no credible evidence of any current disability involving his right lower extremity.  While the Board acknowledges the Veteran's reported "burning" in his right toes, the Veteran's feet have been examined at the VA medical center on numerous occasions fairly recently, but there was never any complaint noted of any burning or any other symptomatology.  The Board emphasizes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  The Board therefore finds the credibility of his assertions in this case to be significantly diminished.  In light of the objective medical evidence, the requirement for a VA examination has not been triggered.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when it properly rejects the Veteran's lay testimony as being not credible).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran claims entitlement to service connection for frostbite of the right lower extremity.  He asserts that he incurred frostbite on his right foot while patrolling the Korean DMZ during his service in the Army, and that he now experiences burning in his right toe or toes.  He testified at the Board hearing that in the field, he was given a wrap for his foot by a medic.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

By way of background, the Veteran's DD Forms 214 reflect that he served as an infantryman in Korea between March 1977 and March 1978.  His service treatment records, however, do not show any complaints of any right lower extremity frostbite.  In fact, his June 1976, June 1979, September 1982, April 1990, April 1996, and April 2001, examination reports all reflect that examination of his lower extremities specifically was normal.

Post-service, the Veteran's VA treatment records reveal no diagnosed disability of the right lower extremity involving frostbite.  As noted above, the Veteran specifically asserts he experiences burning in his right toe(s).  While the VA treatment records do include several foot examinations, none of those records show any complaints of any right toes burning or any other complaints of residuals of frostbite, nor do they show any findings of any right lower extremity condition involving frostbite.  In fact, all of his foot examinations were all normal.  See, e.g., VA treatment records, May 2012 (CAPRI at p. 286 of 303), and May 2014 (CAPRI at p. 20 of 338).

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a finding of any current disability involving frostbite of the right lower extremity, there may be no service connection for the claimed disorder.  See id. 

The Board acknowledges the Veteran has complained of "burning" in his right toe(s).  The Board, however, finds the credibility of his report to be diminished in light of the fact that his feet have been examined several times at the VA medical center, but no mention was ever made of any burning in his right toes.  In that regard, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Thus, the Board finds the probative value of the records of evaluation of his feet at the VA medical center (showing no complaints and his feet were normal) to outweigh his reports in support of his claim herein of his right toes burning.  To the extent his complaints of burning are akin to pain, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Finally, to the extent that the Veteran, as a lay person, believes that he has a diagnosable right lower extremity condition related to frostbite in service, the Board ultimately finds that the probative value of such an opinion is by far outweighed by the competent medical evidence of record showing his feet were normal based on the medical background of those clinicians.  See 38 C.F.R. § 3.159(a).

In summary, the preponderance of the evidence is against finding that a current disability exists involving frostbite of the right lower extremity; therefore, service connection is not warranted, and the benefit of the doubt rule is not for application.



ORDER

Entitlement to service connection for frostbite of the right lower extremity is denied.

REMAND

A.  Lumbar Spine and Neuropathy

The Veteran's lumbar spine disability is currently assigned a 10 percent rating effective September 24, 2009, and 20 percent effective December 5, 2011.  Also, his associated neuropathy of the left and right lower extremities is currently assigned a 10 percent rating (each), effective September 24, 2009.  The Veteran seeks higher initial ratings.

The Veteran was last afforded a VA examination in February 2013.  Subsequently, at the February 2016 Board hearing, the Veteran testified that that his lumbar spine disability had worsened in the last 12 months.  He testified, among other things, that he needed to sit or lay down when doing household chores or yard work, and that he had to stop and rest two to three times a day due to his lumbar spine.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his lumbar spine disability and associated lower extremity neuropathy.

In addition, at the February 2016 Board hearing, the Veteran testified that he is in receipt of disability income from the Social Security Administration (indicating it relates to his lumbar spine).  The Board acknowledges that over four years prior, in November 2011, a negative response was received from SSA.  However, it appears there may now be outstanding records for VA to obtain.  Therefore, on remand, all of the Veteran's SSA records should be obtained.


B.  Hypertension

The Veteran also claims that he has hypertension that had its onset during his active service or is otherwise related to his active service.  

An April 2003 service treatment record (three days after entering active service) reflects the Veteran reported that he was taking prescription medication to control high blood pressure.  The Board notes that there is no record of the Veteran previously having been prescribed blood pressure medication in service.  September 2003 service treatment records reflect hypertension was diagnosed, and HCTZ was started.  The Board notes again that the Veteran's last period of active service was from April 2003 to March 2004.

Recent VA treatment records reflect the Veteran has been followed for hypertension.

The Veteran testified that he was treated for hypertension by Dr. A. within one year of his separation from active service.  The Board notes, however, that it is not clear whether the Veteran intended to reference his separation from active service in 1979, 1991, 1997, or 2004.  He also testified that Dr. A. opined that the Veteran's hypertension was related to his active service.

The Board notes that none of the Veteran's private treatment records from Dr. A. have been associated with the claims file.  The Board adds that the Veteran's service treatment records (reservist) dated between 2005 and 2007 reflect that he was followed privately for hypertension.  Therefore, this matter should be remanded so that all of the Veteran's outstanding private treatment records from Dr. A. may be associated with the claims file, and so that the Veteran may be asked to clarify all of his private treatment providers for his blood pressure and hypertension.

Then, VA must obtain a VA medical opinion to address whether the Veteran's hypertension had its onset during a period of the Veteran's active service or is otherwise directly related to a period of active service.  In light of the notation by the Veteran on his April 2003 service record that he was already taking medication for high blood pressure, the examiner should also address whether there is clear and unmistakable evidence that the Veteran's hypertension preexisted service, and if so, whether there is clear and unmistakable evidence that it was not aggravated during his active service (beyond the natural progress of the disease).

C.  Prostate

The Veteran also claims that he has a prostate condition, including prostatitis and later prostate cancer, that is related to his active service.  

The Veteran testified at the Board hearing that he experienced urinary frequency in service.  Also, his representative asserted at the Board hearing that the Veteran's prostate conditions relate to his exposure to burning trash in Iraq.  The Veteran did testify that he worked less than one mile from burn pits in Iraq.  

The Board also acknowledges that in an April 2011 statement, the Veteran alleged that he took some type of pills that included nerve agents during his first period of active service, apparently between 1976 and 1979, and that he had had urinary frequency ever since that time.

By way of background, as noted above, the Veteran served on active duty from August 1976 to August 1979, August 1990 to July 1991, February 1997 to May 1997, and April 2003 to March 2004, with several periods of ADT and IDT between 1979 and 2007 as a reservist.  See Service Personnel Records at p.35, 38-39 of 117.

A May 1986 Air Force Reserves medical record reflects an enlarged prostate was noted.  An April 1990 periodic examination, however, reflects his prostate was within normal limits.  These records are not from a period of regular active duty.

Subsequently, his DD Forms 214 reflect that he served on active duty from December 1990 to May 1991 in the Operation Desert Shield/Storm "area of responsibility" (and had 5 months of foreign service), although the form does not note specifically the country of his foreign service.  His May 1991 separation report of medical history reflects he checked the box "yes" as to whether he experienced frequent or painful urination.  See Service treatment records, May 1991 (p.4 of 33).  His DD Forms 214 also show that he served in Iraq from September 2003 to January 2004.  His January 2004 post deployment assessment (from Iraq) reflects he checked the boxes "often" when asked if he was exposed to burning oil fires or smoke from burning trash or feces.  

The Board adds that his service treatment records include a general Environmental Risk Assessment relating to service from 2003 to 2004 in Iraq at Balad AFB, which discusses trash burning near the base (at p.7 of 50).

The Veteran's VA treatment records dated in 2007 and 2008 reflect diagnosed prostatitis and benign prostatic hypertrophy (BPH), respectively, with complaints of urinary frequency.  Ultimately, prostate cancer was diagnosed after a biopsy in January 2013.  An April 2013 VA surgical report reflects a prostatectomy was performed.

The Veteran has not been afforded a VA examination relating to his claim.  As shown above, the Veteran reported urinary frequency during his regular active service in May 1991, which the Board emphasizes was after the April 1990 periodic examination found his prostate to be within normal limits.  Also, his recent VA treatment records reflect he was followed for prostatitis and BPH, and later prostate cancer leading to a prostatectomy.  Therefore, the Board finds that the low threshold requirement for a VA examination has been met, and that this matter should be remanded to afford the Veteran a VA examination to address the nature and etiology of his prostate conditions, including whether it is related to his active service, including his history of exposure to burning trash documented from his service in Iraq between September 2003 and January 2004.  As explained below, clarification is also required as to the location of the Veteran's service overseas from December 1990 to May 1991, and as to whether he alleges he was exposed to burning trash during that period of service as well.

In that regard, the Board adds that it is unclear where exactly the Veteran served overseas between December 1990 and May 1991, and whether the Veteran is alleging that he was exposed to burn pits during that time.  He referenced service in Iraq at the Board hearing, and his service records confirm he served there between 2003 and 2004, but it is not clear whether he also served in Iraq between 1990 and 1991, and his DD Form 214 only shows that he had foreign service in Southwest Asia in the "area of responsibility."  Therefore, on remand, the Veteran should be asked to clarify where he served during Operation Desert Storm/Shield, and to clarify whether he alleges he was exposed to burning trash during that period of service during Operation Desert Storm/Shield.  Also, the location of his foreign service between 1990 and 1991 should be confirmed by the RO.

D.  Right Eye

The Veteran also claims that he has a right eye condition that is related to his active service.  He testified at the Board hearing that his right eye problems started while he served in Iraq, and that he experienced blurred vision and problems with the dust and sand in his eyes.  He testified that since service, he has experienced recurrent right eye conjunctivitis, including his eye constantly running.  He also testified that his doctor told him that it was likely due to the desert conditions he experienced in service.

The Board acknowledges that a June 1988 service treatment record reflects he was diagnosed with right eye conjunctivitis.  The Board notes that this June 1988 record was from a period of active duty for training (ADT) (his "annual tour"), and prior to any service in Southwest Asia, including Iraq.

In that regard, the Board notes that service connection may be granted for disability resulting from injuries or diseases incurred during (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Reserve and National Guard service generally includes ADT and IDT.  38 U.S.C.A. § § 101(22); 38 C.F.R. § 3.6(c) (2015).

Recent VA treatment records show that the Veteran underwent a right eye pterygium removal surgery in November 2013.  See CAPRI (VVA), received May 2014 at p.114 of 338.  While the Bard acknowledges that the Veteran has also been followed at the VA medical center for cataracts and glaucoma, there is no indication that the Veteran wished to file for service connection for such, or that they are otherwise attributable to his service.

The Veteran has not been provided with a VA examination relating to his claim.  Because he was shown to have right eye conjunctivitis during a period of ADT in June 1988, he reported experiencing continued symptoms since service at the Board hearing, and in light of his recent right eye pterygium surgery, the Board finds this matter should be remanded for a VA examination to address the nature and etiology of his claimed eye condition.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's records from SSA.

2.  Associate with the claims file all of the Veteran's private treatment records from Dr. A. relating to his history of high blood pressure and hypertension.

Also, ask the Veteran to clarify all treating providers for high blood pressure and hypertension, so that any outstanding records may be obtained, including asking him to clarify his dates of treatment by Dr. A.

3.  Ask the Veteran to clarify where he served overseas between December 1990 and May 1991, and whether he asserts he was exposed to burning trash during that time (in addition to his service in Iraq between 2003 and 2004).  To the extent necessary, verify such service with any appropriate sources.

4.  After all of the above development in paragraph (1) has been completed, afford the Veteran a VA orthopaedic and neurological examination in order to determine the current severity of his lumbar spine disability, and associated neuropathy of the lower extremities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner(s).  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should note the Veteran's ranges of motion for his lumbar spine.  The examiner should also comment as to whether there is any additional functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and if so, the examiner should describe such in terms of additional degrees of limitation of motion (to the extent feasible).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted in terms of the degrees of additional limitation of motion (to the extent feasible).

The examiner should specifically address whether the Veteran's back disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

The examiner should also address the effect of the Veteran's lumbar spine disability and associated lower extremity neuropathy on his activities of daily living and occupational functioning.

5.  After the above development in paragraphs (1) to (3) has been completed, forward the file to an appropriate medical provider in order to review the file, and obtain VA medical opinions as to the following questions.  

a) whether it is at least as likely as not (meaning a likelihood of at least 50%) that the Veteran's hypertension had its onset during a period of active service prior to April 2003. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b)  whether there is clear and unmistakable evidence that the Veteran's hypertension was not aggravated during his active service (beyond the natural progress of the disease) after April 2003.  The term "clear and unmistakable evidence" means that it is obvious and without question.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the Veteran served on active duty from August 1976 to August 1979, August 1990 to July 1991, February 1997 to May 1997, and April 2003 to March 2004.  Upon entry into his last period of active duty, in April 2003, it was noted that he had a prescription for medication for control of hypertension. 

6.  After the above development in paragraphs (1) and (3) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his history of prostatitis, benign prostatic hypertrophy (BPH), and prostate cancer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should address whether it is at least as likely as not (meaning a likelihood of at least 50%) that the Veteran's prostate conditions had their onset during a period of active service, or are otherwise related to his active service, including his reported history of exposure to burning trash.

Please ask the examiner to elicit a history from the Veteran of what years and where he was exposed to burning trash.

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After the above development in paragraphs (1) and (3) has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of his claimed right eye condition, including chronic conjunctivitis and pterygium removal (not glaucoma or cataracts).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should indicate whether any it is at least as likely as not (meaning a likelihood of at least 50%) that any right eye condition since 2009 (other than glaucoma, cataracts) is related to the Veteran's active service.

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  Attention is invited to the June 1988 service treatment record reflecting treatment for conjunctivitis (VBMS, document labeled STR-Medical, receipt date September 19, 2008, page 39 of 50); see also the Veteran's sworn testimony, in which he describes exactly what was happening with his eyes in service.  See VBMS, document labeled Hearing Testimony, receipt date February, 24, 2016, pages 7-11.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


